PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
QIN et al.
Application No. 15/503,639
Filed: 13 Feb 2017
Patent No. 10,705,368 
Issued:  7 Jul 2020
Attorney Docket No. CU-73121
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.183, filed October 15, 2021, and the renewed petition for a retroactive foreign filing license under 37 CFR 5.25, filed October 18, 2021.

The petition under 37 CFR 1.183 is GRANTED.

The petition under 37 CFR 5.25 is GRANTED.

Petition under 37 CFR 1.183

Applicant has filed a petition to waive the requirements of 37 CFR 1.10(e).  The petition is being treated as a petition to waive the requirements of 37 CFR 5.25(a)(3)(ii), in accordance with the decision mailed July 27, 2021.  Applicant has paid the petition fee, and demonstrated that this is an extraordinary situation where justice requires waiver of the rules.

The petition fee of $420 has been charged to Deposit Account No. 12-0400, as authorized.

Petition under 37 CFR 5.25 

It has been determined that a retroactive license for foreign filing under 35 U.S.C. 184 be granted with respect to the filings listed below. The petition complies with 37 C.F.R. 5.25 in that there is an adequate showing that the subject matter in question was not under a secrecy order, that the license was diligently sought after discovery of the proscribed foreign filings, and that the material was filed abroad without the required license under 37 C.F.R. 5.11 through error.

Country						Date

China							October 13, 2015
PCT							June 28, 2016
Europe							February 13, 2017


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  Foreign Filing License